DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.  The arguments are presented that the prior art would not teach the amended claim limitations of a vent that partially disengages.  These arguments are not found persuasive due to the fact that the vent of Choi would be capable of performing these functions.  The vent of Choi includes two tapered areas that would function as the claimed first portion engaged with the lid and a thin central area that would function as the claimed second portion engaged with the first portion.  The vent of Choi would be capable of disengaging only on one side which would lead the other side of the thin .  
The arguments are presented that Hong would not teach both terminal assemblies on the same side of a bisecting line.  These arguments are moot due to the fact that Hong is not relied upon in the current rejection.  The new prior art of Crowe et al. (US 6,846,591) is now relied upon for teaching terminals on the same side of a bisecting line.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19, and dependent claims 3-4, 7-8, 10-11, 20-22, and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 10-11, 19, 20-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takami et al. (Pub. No.: US 2010/0323235 A1), in view of Hashimoto (US 2003/0186113 A1, hereafter Hashimoto), in view of Byun et al (US 2011/0159353 A1, hereafter Byun), further in view of Choi et al. (US 2008/0102356 A1, hereafter Choi).
With regard to claims 1, 7 and 19, Takami discloses a battery cell (a flat non-aqueous electrolyte battery 20) ([0078]) (see Fig. 1) comprising:
a prismatic container (metal container 1) ([0078]) (see Figs. 6 and 1) being generally rectangular in shape (see Fig. 1) and having an opening (top opening of metal can 2) ([0078]) (see Fig. 1); a lid (metal rectangular plate lid 3) configured to couple to the prismatic container to seal the opening ([0078]) (see Fig. 1);

a negative terminal assembly (negative electrode terminal 11) disposed on the lid ([0080]) (see Fig. 1), wherein the negative terminal assembly comprises a negative terminal comprising a top protrusion (screw portion with protruding threads extending up from top of lid) and a bottom protrusion (bolt head portion protruding down and in the width direction from bottom of lid forming the base thereof) a top gasket disposed between the top protrusion (screw portion with protruding threads) of the negative terminal and a top surface of the lid and a bottom gasket disposed between the bottom protrusion (bolt head portion) and a bottom surface of the lid, wherein the top and bottom gaskets swage (through hole 4) the negative terminal to the lid and electrically insulating the negative terminal from the lid (see Fig. 1); and an electrode assembly having a negative coil (negative electrode 7) and a positive coil (positive electrode 8) ([0079]) (see Figs. 2 and 3); and a positive current collector (positive electrode lead 16) physically contacting the assembled container (the lid is welded to and becomes part of the container/can) ([0055, 0082, 0103]) and conductively coupling the positive coil of the electrode assembly to the prismatic container such that the prismatic container and lid are positively polarized (see Fig. 1, [0050]).
Takami teaches that the positive current collector would be conductively coupled to the assembled container, however Takami teaches the positive current collector is in physical contact with the lid portion of the container and does not explicitly teach that the positive current collector is in physical contact with the can portion of the container (referred to as a container in the instant claim).  However this would be an obvious 
Takami is silent regarding the top gasket and the bottom gasket being separate pieces.  However, in the same field of endeavor, Byun discloses a rechargeable battery with top and bottom gaskets (upper and lower gaskets 25 and 27) wherein the top and bottom gaskets are configured to swage a negative terminal of the negative terminal assembly to the lid and electrically insulate the negative terminal from the lid [0035, 0049, Fig 2], the top gasket and the bottom gasket are separate pieces (see Fig. 2).  It would have been to one of ordinary skill in the art at the time of the invention to modify the invention of Takami by having top and bottom gasket as separate pieces since this would be an obvious variant to one of ordinary skill in the art since it would only require the separation of parts (see MPEP 2144.04 V) and is well known in the art as evidenced by Byun [0035, 0049, Fig 2]. 
Takami would teach that the upper protrusion would include spiral protrusions, but would not explicitly teach annular protrusions.  However, this would be an obvious variant to one of ordinary skill in the art since it would perform the same function (providing attachment points for external components while sealing the negative terminal) and only require a change in shape.  Furthermore annular terminal protrusions are known to be effective in the art as evidenced by Byun which shows annular 
Takami does not explicitly teach a rivet or integral vent.  However, in the same field of endeavor, Choi teaches the use of a lid with an integral vent (144) formed in the lid (claim 7) with a first portion engaged with the lid (tapered area) and a second portion engaged with the first portion (thin central area) and rivet (230) [0044, 0049-0050, fig. 1].  The vent of Choi is connected to the lid on two sides (as seen in fig. 1) and would therefore be capable of partially disengaging by disengaging one side of the second portion (thinned central area) from the first portion (tapered area) and would necessarily disengage prior to the rivet detaching in order to properly function as a vent [0044, 0049-0050, fig. 1].  It would have been obvious to one of ordinary skill in the art to use the rivet and vent of Choi with the battery of Takami for the benefit of preventing explosion of the battery and reinforcing a portion of the battery lid to prevent deformation [Choi 0044, 0048, 0082].
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 8, modified Takami discloses all of the claim limitation as set forth above. Takami discloses the electrode assembly has a jelly-roll structure ([0082]) (see Fig. 3).
With regard to claim 10, Takami discloses that the negative coil is copper, and the positive coil is aluminum ([0081], [0083]).
With regard to claim 11, modified Takami discloses all of the claim limitation as set forth above. Byun further discloses that it is well-known in the art to use battery cell in electric vehicle (Byun, [0006]).
With regard to claim 20, modified Takami discloses all of the claim limitation as set forth above. Byun further discloses that it is well-known in the art to use plurality of battery cells in electric vehicle (Byun, [0006-0007]). Furthermore, Byun discloses a plurality of battery cells (Byun, see Fig. 1).
With regard to claim 21, Takami teaches the top gasket is disposed directly against the top surface of the lid ([0080], fig. 1).
With regard to claim 22, Takami teaches that the positive current collector is coupled to the positive coil of the positive terminal assembly via an ultrasonic weld ([0098, 0079]).
With regard to claim 24, Takami teaches that the top protrusion is integral to the negative terminal and extends radially from a body of the negative terminal (screw thread protrusions would extend from central axis of negative terminal) [0080, fig. 1-2].

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takami, Hashimoto, Byun, and Choi as applied to claim 1 above and further in view of Crowe et al. (US 6,846,591, hereafter Crowe).
With regard to claim 3, modified Takami discloses all of the claim limitation as set forth above. Takami does not disclose both the positive terminal assembly and the negative terminal assembly are located on the same side of a bisecting line.
However this would be an obvious variant to one of ordinary skill in the art since it would only require the rearrangement of parts and would not change the operation of the terminals.  See MPEP 2144.04 VI.  Furthermore placement of both terminals on the same side of a lid is well known in the art as evidenced by Crowe.  Crowe discloses in the same field of endeavor a battery cell having positive (6) and negative (7) terminals located on the same side of the lid (which would be on the same side of a bisecting line) [col. 1 line 60-col. 2 line 1, fig. 1, fig. 5].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the battery cell of Takami by having the positive and negative terminal located as taught by Crowe by rearranging the battery tabs for desirable connection with a load; the mere rearrangement of parts, In re Japikse, 86 USPQ 70 (CCPA 1950).  Moreover, for instance, if used in application where a load is located on one side of a battery, it would have been obvious to have leads come out same side for simplicity of running wires to the load and such would not expect a change in function of the battery cell. 
With regard to claim 4, modified Takami discloses all of the claim limitation as set forth above. Takami discloses positive terminal assembly and negative terminal assembly separated by a distance and a lid having a length (see Figs.1 and 6)
However, Takami does not disclose the positive terminal assembly and the negative terminal assembly are separated by a distance being between 5% and 40% of a length of the lid.
Crowe discloses in the same field of endeavor a battery cell having positive (6) and negative (7) terminals located on the same side of the lid [col. 1 line 60-col. 2 line 1, fig. 1, fig. 5].  As shown in figure 1 of Crowe the terminals are located close to one another and would obviate the claimed range of between 5% and 40% of the length of the lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the battery cell of Takami by having the positive and negative terminal located as taught by Crowe by rearranging the battery tabs for desirable connection with a load; the mere rearrangement of parts, without any new or unexpected results, is within the ambit of person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950).  Moreover, one of ordinary skill in the art would appreciate that the location of terminals is a matter of design choice, for instance, if used in application where a load is located on one side of a battery, it would have been .  
 
    PNG
    media_image1.png
    1028
    757
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hermann et al. (US 2010/0316894 A1) teaches a battery vent with a tab that remains attached to the lid as described and supported in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724